Citation Nr: 1409777	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-45 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran served on active duty from February 2009 to October 2009.  The Veteran also had additional service in the National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO  denied service connection for tinnitus.  In May 2010, the Veteran filed a notice of disagreement (NOD) on the denial of service connection.  A statement of the case (SOC) was issued in October 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.

2.  The Veteran's lay assertions of significant in-service noise exposure are consistent with the circumstances of her service.

3.  Tinnitus was first documented after the Veteran's discharge from service, there are no credible assertions of continuity of symptoms in and since service, and the only medical opinion to address the etiology of current tinnitus weighs against the Veteran's claim.






CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence she or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a December 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2010 RO rating decision reflects the initial adjudication of the claim after issuance of the December 2009 letter.  Hence, the December 2009 letter meets the VCAA's content of notice and timing requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.   Medical evidence associated with the claims file includes the Veteran's extensive service treatment records, and VA treatment records.   The Veteran was afforded a VA audiology examination in January 2010 to obtain an etiology opinion, the report of which is of record.  This January 2010 VA examination was a thorough and contemporaneous examination of the Veteran, and the opinion rendered by the examiner t took into account records of pre-service treatment, service treatment records, contentions by the Veteran, reports of examination upon entrance and separation, and records of post-service examination and treatment.  See Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also of record and considered in connection with the claim are various statements provided by the Veteran, and by her representative, on her behalf.  The Board finds that no further RO action in connection with this claim, prior to appellant consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim on appeal, the avenues, through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran is seeking service connection for tinnitus on the basis that her exposure to loud noise during service caused her tinnitus.  In a January 2010 statement, she  stated that during the summer of  2008, she worked with soldiers training in artillery and that it affected her hearing.  She stated that she constantly had ringing in both ears and needed to have people repeat themselves because their speech often sounded funny. 
First addressing the question of in-service injury, here, noise exposure, the Board points out a Reference Audiogram in December 2008 and a Hearing Conservation Data Examinationin April 2011 indicated that the Veteran had steady noise exposure and no hearing protection.  As such, the Board accepts the Veteran's assertions of significant in-service noise exposure as consistent with circumstances of her service.  See 38 U.S.C.A. § 1154(b). 

The Board further notes that the Veteran is competent to diagnose tinnitus, i.e., ringing of the ears, on the basis of her own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify as to ringing in the ears (tinnitus).  ); 
Therefore, given the Veteran's statements that she currently experiences tinnitus, the Board finds there is a current diagnosis of tinnitus.  As such, the remaining inquiry in this case is whether there is competent, credible, and probative evidence establishing a medical nexus between current tinnitus and the Veteran's service. 

The Veteran's service treatment records reflect no complaints, findings, or diagnosis pertinent to tinnitus.  The Veteran's Report of Medical Examinations in May 2004 and September 2009 and her Report of Medical History in May 2005 and February 2009 are silent as to  any  complaints, findings, or diagnoses pertinent to tinnitus.   On her December 2008 Reference Audiogram it was noted that she had steady noise exposure but did not wear hearing protection.  On the Veteran's September 2009 Post Deployment Health Assessment, she checked "no" to ringing in the ears and wearing hearing protection some days.  

In January 2010, the Veteran was afforded a VA examination to obtain a medical opinion as to whether she currently has tinnitus related to her military service.   The Veteran reported bilateral periodic tinnitus with onset approximately one year prior, possibly subsequent to artillery training.  It was noted that that there was exposure to loud noises during six week training period.  It was further noted that she did not have any post- service noise exposure.   The VA examiner stated that there was no indication in the Veteran's medical records and no indication on audiometric examination that would lead to any suspicion of tinnitus relative to hearing loss or noise exposure from military service.  The VA examiner opined that it was unlikely that tinnitus was related to military noise exposure or hearing conditions.  He stated that this was further confirmed by normal otoacoustic emissions testing which revealed normal outer hair cell function for bother ears across 2000 through 8000 cycle range. 

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Here, the only medical opinion of record addressing the etiology of current tinnitus-that of the January 2010 VA examiner- weighs against the Veteran's claim.  That opinion clearly was based upon consideration of the Veteran's documented history-to include her service treatment records and post-service history-as well as her assertions.  Moreover, the VA examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor her representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

In evaluating this claim, the Board has considered the Veteran's own assertions, as well as those advanced by her representative, on her behalf.  However, as discusses below, no such assertion provide a basis for allowance of the claim.

The Board notes the Veteran's assertions that she experienced tinnitus in service-although she sought no treatment for it-and that she has experienced a continuity of symptomatology of tinnitus since service.  As indicated, tinnitus is the type of disability that the Veteran is competent to establish on the basis of her own assertions (see, e.g., Charles, supra).  Thus, although tinnitus is not a chronic disease under 38 C.F.R. § 3.309(a), given the nature of the disability, the Board has still considered whether her assertions of continuity of symptoms of ringing in the ears persuasively support the claim.  

However, the Board retains the discretion to determine the credibility and weight of all the evidence, , including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here,  as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible; thus, service connection for tinnitus cannot be established on the basis of continuity of symptomatology.  

As indicated above, the Veteran repeatedly denied experiencing tinnitus during her military service and did not report tinnitus to her medical care providers during service.  Furthermore, it is pertinent to note that the Veteran never gave her medical care providers a history of having tinnitus either since service or due to service.  In addition, in the January 2010 statement the Veteran reported that her in-service noise exposure was in 2008 during her ACDUTRA; however, there is no notation of tinnitus in her service treatment records or her post-deployment questionnaire.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of great d probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing tinnitus during and since service are neither credible nor more probative.  The record reflects that the Veteran reported that her tinnitus was due to service only after filing her claim for service connection.  Furthermore, the Veteran's service treatment records indicate that the Veteran then denied tinnitus, which is in direct conflict with the Veteran's post-service statements that her tinnitus began during service.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting the Veteran's contemporaneous reports pertaining  to tinnitus.  In light of these contradictory statements, any current assertions as to experiencing tinnitus during service, advanced in furtherance of the appeal, are deemed not credible.  

Furthermore, as for any direct assertions by the Veteran and/or her representative that there exists a medical relationship between the Veteran's tinnitus and service, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor her representative is shown to be other than a layperson without  appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Given the Board's determinations as to any current assertions as to continuity of symptoms, and because the  lay assertions of medical nexus have no probative value in this appeal, the Veteran cannot controvert the competent, probative medical opinion in this case on the basis of lay assertions, alone. 

Based on the foregoing, the claim for service connection for tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for tinnitus is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


